Cardozo, J.
I concur that the order is appealable. As bearing upon that question, the case of King v. The Mayor &c., (36 N. Y. 190,) may be added to the authorities referred to by Judge Ingraham.
I also agree that the court had not the power to direct the commissioners to estimate the damage at a sum which the judge fixed, instead of leaving it to the commissioners; and that for that reason the order should be reversed, and the matter take the course suggested by Judge Ingraham.
Order reversed.
Ingraham, P. J., and Cardozo Justice.]